PER CURIAM.
James R. Vanover appeals from an order denying his “Notice of Inquiry,” in which he requested copies of his plea and sentencing transcripts free of charge, so that he may make a collateral challenge under Florida Rule of Criminal Procedure 3.850. We treat this appeal as a petition for writ of mandamus and deny the petition. See Golden v. State, 870 So.2d 167, 167 (Fla. 2d DCA 2004)(“Beyond the record provided for a direct appeal, [a prisoner] is not entitled to free transcripts to assist in the preparation of either a post-conviction motion or a petition for extraordinary relief.”).
STONE, POLEN and KLEIN, JJ., concur.